Citation Nr: 1823676	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-25 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for chronic obstructive pulmonary disease (COPD) as due to asbestos exposure.  

2.  Entitlement to service connection for a respiratory disorder to include COPD, pulmonary fibrosis, and laryngeal cancer, to include as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1972 to July 1975 and from May 1978 to August 1980.  

These matters come before the Board of Veteran's Appeal (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The January 2013 rating decision declined to reopen the Veteran's claim for service connection for a chronic obstructive pulmonary disease.  It also denied service connection for laryngeal cancer and pulmonary fibrosis.  

Because the Board is reopening the Veteran's claim for entitlement to service connection for COPD, his respiratory disorder claim has been recharacterized as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to service connection for a respiratory disorder, to include COPD, pulmonary fibrosis, and laryngeal cancer, to include as due to asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Evidence associated with the claims file since March 2008 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for COPD.  


CONCLUSION OF LAW

Evidence received since the March 2008 rating decision that denied service connection for COPD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2008, the RO denied the Veteran's claim for service connection for COPD finding no nexus to service.  The Veteran did not submit a notice of disagreement (NOD) or new and material evidence within one year of its promulgation.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the March 2008 rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b) (2012); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  38 U.S.C. § 5108 (2012).  

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record could not be new and material even if that evidence were not previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a).  

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

Evidence received since the March 2008 VA rating decision includes a July 2014 lay statement from a fellow shipmate, W. E. C., who served with the Veteran aboard the USS Bordelon (DD-881).  W. E. C. states that as "Gunner's Mates, [they] stood fire watch in the boiler room" and were both exposed to asbestos dust, as well as hazardous paint fumes, from lead paint and primer while stationed aboard the USS Bordelon (DD-881).  

Additionally, the record contains a November 2016 private medical report noting that the Veteran's chronic lung disease is likely of multifactorial etiology including smoking/occupational exposure, asbestos, dust, Agent Orange, gases, and fumes.  

The Board finds that the evidence presented is new and material and was not addressed at the time of the March 2008 VA rating decision.  As a result, the claim is reopened.  38 U.S.C. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.  


ORDER

New and material evidence having been received, the claim for service connection for COPD is reopened; the appeal is granted to this extent only.


REMAND

Although the further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The record indicates that the Veteran was admitted to Poplar Bluff Regional Hospital in October 2016 for respiratory failure.  Those records, however, have not been secured or associated with the claims file.  Therefore, the RO should request any outstanding medical records.  

The Veteran maintains that he was exposed to Agent Orange and asbestos while in service.  In his April 2011 statement in support of the claim, he states that he "think[s] that [his] ship was in the rivers of Vietnam," while he was aboard."  The Veteran's available personnel file shows that he was aboard the USS Bordelon (DD-881) in from May 5, 1972, to July 05, 1975.  A request for information dated in February 2010, indicate that a search was inconclusive as to whether the Veteran had in-country service in the Republic of Vietnam.  It was noted, however, that the Veteran indeed served aboard the USS Bordelon (DD-881) which was in the official waters of the Republic of Vietnam from December 28, 1972, through January 16, 1973, and February 11, 1973, through February 28, 1973.  Nonetheless, the USS Bordelon is not listed among the ships known to have operated in coastal waterways or to have docked in an inland harbor in Vietnam.  Thus, the Veteran is not presumed to have been exposed to herbicide agents and there is no probative evidence that he was exposed.  

The Veteran was afforded a VA examination in July 2012, to determine the etiology of his COPD.  The examiner provided a negative nexus.  The Veteran in November 2016 presented a positive medical opinion from his private physician who concluded that the likely etiology of his COPD is "multifactorial," including exposure to asbestos.  The VA has conceded asbestos exposure.  Therefore, a new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the location and name of any private medical facility where he has received recent treatment for a respiratory disability, to include the dates of any such treatment, and provide him with the appropriate release forms.  

2. If the Veteran provides the appropriate release forms, obtain and associate with the file all outstanding treatment records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified.

3. Provide the Veteran's claims file to a suitable clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner is advised that asbestos exposure is conceded by the VA.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the private medical opinion of November 2016 finding that the Veteran's lung disease is "likely multifactorial smoking/occupational exposure (asbestos, dust, Agent Orange, gases, and fumes)."

The examiner must provide opinions on the following: 

a. List all diagnoses pertaining to the Veteran's respiratory system.  

b. For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder had its onset during service or is otherwise related to service, including the conceded asbestos exposure.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

4. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


